Case: 16-15939    Date Filed: 12/18/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-15939
                       Non-Argument Calendar
                     ________________________

             D.C. Docket Nos. 8:16-cv-01712-JDW-TGW,
                    8:07-cr-00424-JDW-TGW-1


ASHLY ADARIUS DAVENPORT,



                                                          Petitioner-Appellant,


                                  versus


UNITED STATES OF AMERICA,


                                                         Respondent-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (December 18, 2019)
              Case: 16-15939     Date Filed: 12/18/2019   Page: 2 of 3


Before ROSENBAUM, BRANCH, and TJOFLAT, Circuit Judges.

PER CURIAM:

      Ashly Davenport pled guilty to Hobbs Act robbery in violation of 18 U.S.C.

§ 1951 and possession of a firearm in furtherance of a crime of violence in

violation of 18 U.S.C. § 924(c)(1)(A). The District Court sentenced him to 180

months of imprisonment.

      Davenport moved to vacate his sentence under 28 U.S.C. § 2255, but the

District Court denied his motion. Davenport appealed, and we granted a certificate

of appealability (“COA”) on whether the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015), affected his conviction for violating §

924(c). But Johnson does not affect Davenport’s conviction because that decision

does not pertain to § 924(c). And even if we treat his claim as challenging his

conviction pursuant to United States v. Davis, 139 S. Ct. 2319 (2019), which struck

down the residual clause of § 924(c), binding precedent in this Circuit holds that

Hobbs Act robbery is a crime of violence under the elements clause of § 924(c),

and therefore his appeal lacks merit. See United States v. St. Hubert, 909 F.3d 335,

345–51 (11th Cir. 2018) (holding, on direct appeal, that Hobbs Act robbery and

attempted Hobbs Act robbery qualify as crimes of violence under the elements

clause of § 924(c)), abrogated on other grounds by Davis, 139 S. Ct. 2319; United

States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (“[A] prior panel’s holding


                                          2
              Case: 16-15939     Date Filed: 12/18/2019   Page: 3 of 3


is binding on all subsequent panels unless and until it is overruled or undermined

to the point of abrogation by the Supreme Court or by this court sitting en banc.”).

      Accordingly, we affirm the District Court’s denial of Davenport’s § 2255

motion.

      AFFIRMED.




                                          3